Case 2:20-cv-02291-DOC-KES Document 159 Filed 08/10/20 Page 1 of 2 Page ID #:2359



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

   Case No. CV 20-02291-DOC-KESx                                          Date: August 10, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL V. CITY OF LOS ANGELES ET
       AL.

  PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

               Rolls Royce Paschal                                        Not Present
                Courtroom Clerk                                           Court Reporter

          ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
                PLAINTIFF:                                      DEFENDANT:
                  None Present                                      None Present



         PROCEEDINGS (IN CHAMBERS):                           ORDER DENYING EX
                                                              PARTE APPLICATION TO
                                                              INTERVENE [154]

           Federal Rules of Civil Procedure 24(a) provides that a party “who claims an interest
  relating to the property or transaction that is the subject of the action, and is so situated that
  disposing of the action may as a practical matter impair or impede the movant's ability to protect
  its interest” must be allowed to intervene in a case “unless existing parties adequately represent
  that interest.” Fed. R. of Civ. Proc. 24(a)(2). To be granted intervention as a matter of right,
  Proposed Intervenors must demonstrate that 1) they have a “significant protectable interest”
  relating to the matter that is the subject of the action; 2) a decision in the action may, as a
  practical matter, impair or impede Proposed Intervenors’ ability to protect its interest; 3) the
  request to intervene is timely; and 4) the existing parties may not adequately represent Proposed
  Intervenors’ interest. Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998). Even if Proposed
  Intervenors were not entitled to intervene as a matter of right, they request to be allowed to
  intervene under the Court’s authority pursuant to Rule 24(b), which allows permissive
  intervention when “an applicant’s claim or defense and the main action have a question of law or
  fact in common.” Fed. R. Civ. P. 24(b)(1)(B). Permissive intervention is in the broad discretion
  of the trial court.
           Proposed Intervenor-Plaintiffs the Latino Coalition of Los Angeles (“LCLA”) and Pastor
  Josue Tiguila (“Pastor Josh”) intend to intervene because of “multiple distinct issues which are
Case 2:20-cv-02291-DOC-KES Document 159 Filed 08/10/20 Page 2 of 2 Page ID #:2360
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. CV 20-02291-DOC (KESx)                                                Date: August 10, 2020

                                                                                                  Page 2

  unique to Latinos experiencing homelessness in Los Angeles County which are not remotely
  represented by the current parties in this action.” Mot. at 3. Among these issues are (1) Latinos
  are undercounted in the homeless count for unique cultural and systemic reasons and (2) because
  Latinos experience homelessness as a family unit at a rate higher than other racial or ethnic
  groups. Id. at 4–7.
          Though the Court is sympathetic to the unique circumstances affecting Latinos
  experiencing homelessness, those reasons alone do not compel the Court to find that the current
  parties in this action do not adequately represent the interests that LCLA and Pastor Josh
  advocate for. Indeed, this Court granted intervention for the current Plaintiff-Intervenors in part
  based on their assertions that they would be “the only party that represent the interests of
  unhoused persons.” See Dkt. 29 at 5. In contrast, Proposed Intervenors do not argue that the
  interests of unhoused persons are lacking in this lawsuit. Instead, they argue that the interests of
  Latinos experiencing homelessness are not adequately represented. But the Court does not find it
  necessary or practical to allow an organization representing a specific ethnic group to intervene.
  Indeed, other than explaining the unique circumstances that affect Latinos experiencing
  homelessness in LA, Proposed Intervenors do not explain why the current parties do not or
  cannot adequately represent those interests. In short, they have not shown that existing parties
  may not adequately represent Proposed Intervenors’ interests, and thus the Court DENIES the
  application. Donnelly, 159 F.3d at 409.
          However, that does not mean that LCLA, Pastor Josh, or other interested organizations
  will have no voice in this process. As the parties witnessed at the August 7 hearing, the Court is
  often open and willing to hear the concerns of groups who work on the front lines helping
  individuals experiencing homelessness in LA County. In the future, the Court may invite these
  groups to provide input informally just as it did at the hearing on August 7.
          For the reasons stated above, the application to intervene is DENIED.



   MINUTES FORM 11                                                          Initials of Deputy Clerk:rrp
   CIVIL-GEN
